Third District Court of Appeal
                               State of Florida

                       Opinion filed October 20, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0506
                       Lower Tribunal No. 10-44727
                          ________________


                  Anthony W. Battillo, D.C., et al.,
                                 Appellants,

                                     vs.

                             Anibal Gomez,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Mavel Ruiz,
Judge.

      Hinshaw & Culbertson LLP, and Paul Buschmann (Fort Lauderdale),
for appellants.

     Philip D. Parrish, P.A., and Philip D. Parrish, for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.
     Affirmed. Standard Guar. Ins. Co. v. Quanstrom, 555 So. 2d 828,

834 (Fla. 1990) (providing factors to be considered when determining a

reasonable attorney’s fee).




                                  2